                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                      SOUTHERN DIVISION
                                            LONDON

    UNITED STATES OF AMERICA,                        )
                                                     )
          Plaintiff,                                 )  Criminal No. 6:10-CR-00004-GFVT-HAI
                                                     )
    V.                                               )
                                                     )
    THOMAS W. MAXWELL, JR.,                          )                  ORDER
                                                     )
          Defendant.                                 )
                                             *** *** *** ***

         This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 131.] Defendant Thomas W. Maxwell has been charged

with two violations of his supervised release. Id. at 2–3.

         On December 1, 2010, this Court sentenced Mr. Maxwell to thirty-seven months

imprisonment for failure to register as a sex offender. 1 [R. 27; R. 28.] He began his lifetime

term of supervised release on February 19, 2013. [R. 131 at 1.] Shortly thereafter, on June 20,

2013, Mr. Maxwell was arrested for violations of his supervised release. [R. 52.] The United

States Probation Office (USPO) charged him with failing to obtain pre-approval for his residence

and associating with a convicted felon without permission, later amending the violations to

include leaving the judicial district without permission, failing to register as a sex offender, and

committing another crime. [R. 131 at 1.] He stipulated to these violations, and this Court

sentenced him to an additional eighteen months imprisonment. [R. 73; R. 74.]

         Mr. Maxwell was released on October 22, 2014, to resume his lifetime term of supervised



1
 After appeal, the Sixth Circuit vacated this sentence and remanded for resentencing on limited grounds. [R. 40.]
Mr. Maxwell was resentenced on February 22, 2013, to thirty-seven months. [R. 48; R. 50.]
release. [R. 131 at 2.] Less than a month later, the USPO charged him with use of a computer or

device with access to online computer service, later amending the charges to include failure to

comply with Kentucky sex offender registration. [R. 75; R. 76.] Again, he stipulated to these

violations, and the Court sentenced him to twenty-four months imprisonment. [R. 86; R. 87.]

He finished this term on December 13, 2016, spent two months on supervised release, and then

was charged by USPO with using two smartphones without permission. [R. 97.] The Court

sentenced him to another twenty-four months imprisonment. [R. 110; R. 111; R. 112.] He was

released for his fourth time on January 4, 2019. [R. 131 at 2.]

       According to the Supervised Release Violation Report (the Report) issued by the USPO

on May 31, 2019, Mr. Maxwell has committed two violations of his supervised release

conditions. Id. Mr. Maxwell had given USPO two phone numbers by which to contact him,

representing that both numbers were landlines. Id. However, upon further investigation, USPO

determined one of the numbers to belong to a smartphone. Id. When confronted, Mr. Maxwell

confirmed he had purchased and used the smartphone. Id. Use of a device with access to the

internet without prior approval by the USPO is a Grade C Violation. Additionally, Mr.

Maxwell’s supervised release requires him to participate in a treatment program for mental

health and sexual disorders. [R. 112 at 5.] However, the Report alleges that Mr. Maxwell failed

to attend his treatment on May 24, 2019. [R. 131 at 3.] He told the provider that he had

overslept, and that he would no longer be attending the group sessions. Id. This is also a Grade

C Violation.

       Upon his initial appearance before Magistrate Judge Hanly A. Ingram on June 7, 2019,

Mr. Maxwell knowingly, voluntarily, and intelligently waived his right to a preliminary hearing.

[R. 119.] The United States moved for interim detention and Mr. Maxwell did not object. Id.



                                                2
Judge Ingram determined detention was appropriate, as he had failed to overcome the burden for

release under Rule 32.1(a)(6) and 18 U.S.C. § 3143(a). Id.

       After this hearing, the USPO filed an Addendum to the Report, charging him with a

violation of the condition that Mr. Maxwell was forbidden to use a device with access to the

internet. [R. 131 at 3.] Mr. Maxwell was incarcerated, and when a Probation Officer visited his

residence, Mr. Maxwell’s roommate showed the officer the phone “in plain view, next to Mr.

Maxwell’s bed.” Id. A search of this phone showed visits to several pornography websites and a

photograph recovered from the phone showed a topless female who appeared to be between the

ages of fourteen and eighteen. Id. at 3–4. Judge Ingram conducted an initial appearance on this

Addendum on June 20, 2019. [R. 121.] Again, Mr. Maxwell knowingly, voluntarily, and

intelligently waived his right to a preliminary hearing and he was remanded to custody. Id.

       But then, on July 1, 2019, the USPO issued a Second Addendum. [R. 131 at 4.] Upon

further search of the confiscated phone, the USPO observed an image “of a male with his hand

around a female’s neck, in a choking manner, while she performed a sexual act.” Id. Mr.

Maxwell’s conditions of supervised release prohibit him from possessing or viewing

pornography that depicts violence, sexual assault, or rape. [R. 112 at 5.] Based on the observed

image, the Second Addendum charged Mr. Maxwell with violation of this condition, a Grade C

Violation. [R. 131 at 4.] Judge Ingram conducted a third initial appearance for Violation #4,

where Mr. Maxwell knowingly, voluntarily, and intelligently waived his right to a preliminary

hearing and was remanded to custody. [R. 123.] Judge Ingram held a final revocation hearing

for all four violations on July 29, 2019, where Mr. Maxwell competently entered a knowing,

voluntary, and intelligent stipulation to Violations #1, #2, and #3, while the Government moved

to dismiss Violation #4. [R. 126.]



                                                3
       With Mr. Maxwell’s criminal history category of V and Grade C violations, Judge

Ingram calculated his Guidelines Range to be seven to thirteen months. [R. 131 at 5.] The

United States requested revocation and an above-guidelines sentence of twenty-four months,

while Mr. Maxwell argued for thirteen months. Id. The Government argued this upward

departure was justified by the need to protect the public, as Mr. Maxwell has repeatedly violated

his supervision and shown a propensity for violence and sexual misconduct. Id. at 6–7. Since he

was nineteen years old, Mr. Maxwell has not gone a single year out of prison without violating

his supervision or a criminal conviction. Id. at 7. This is his fourth federal revocation, but he

repeatedly violated his state probation in the past as well. Id. Counsel for Mr. Maxwell argued

for a sentence at the top of the Guidelines, citing Mr. Maxwell’s mental health. Id. Also, at the

final hearing, the USPO requested revision of the special condition related to “restricted

materials,” to which neither party objected. Id.

       Judge Ingram noted that Mr. Maxwell has been sentenced to thirty-seven, eighteen,

twenty-four, and twenty-four months for this conviction and subsequent revocations, totaling 103

months. Id. at 8. An additional twenty-four months for this revocation would exceed the

statutory maximum sentence of ten years for his underlying conviction. Id. Both sides

submitted supplemental briefing. Id. According to the Sixth Circuit, a revocation sentence

exceeding the statutory maximum would be proper because different statutes govern the original

sentence and the revocation sentence. United States v. Wright, 2 F.3d 175, 179 (6th Cir. 1993.)

As the Sixth Circuit explained, a defendant can be sentenced to a statutory maximum sentence

for the underlying conviction, but still be subject to supervised release revocation. Id. at 180.

       After consideration of the nature and circumstances of Mr. Maxwell’s conviction, as well

as his history and characteristics, Judge Ingram found revocation to be appropriate. Id. at 10–11.



                                                   4
Judge Ingram noted the seriousness of Mr. Maxwell’s underlying offense, as well as the repeated

violations, each shortly after his release. Id. Because of these repeated violations and failure to

be honest with the USPO, Judge Ingram recommended a twenty-four months sentence to protect

the public and deter criminal conduct. Id. The conditions of Mr. Maxwell’s supervised release

are designed to protect the most vulnerable members of our society from sex offenders, and Mr.

Maxwell has repeatedly failed to comply with these provisions.

       Finally, this Court echoes Judge Ingram’s concern about this breach of the Court’s trust.

This marks the fourth revocation of Mr. Maxwell’s supervised release, all for similar breaches of

the Court’s trust. Id. at 10. For the previous violation, the Court imposed an above-Guidelines

sentence of twenty-four months, yet Mr. Maxwell has chosen to again flout his obligations of his

supervised release. Thus, the Court agrees with and adopts Judge Ingram’s finding that

incarceration for a period of twenty-four months, an upward variance, is sufficient, but not

greater than necessary to reflect the § 3553(a) factors.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Maxwell has indicated he has no objections to

Judge Ingram’s Report and Recommendation and has filed a waiver of allocution. [R. 132.] He

does request that the Court recommend to the Bureau of Prisons that he complete his prison term

in a facility located in either Marion, Illinois, or Tucson, Arizona. Id.

       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review . . . a magistrate’s

factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474



                                                  5
U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing a district court’s order adopting that report and

recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s recommended disposition.

Accordingly, it is hereby ORDERED as follows:

       1.      The Report and Recommendation [R. 131] as to Defendant Thomas W. Maxwell,

Jr., is ADOPTED as and for the Opinion of the Court;

       2.      Mr. Maxwell is found GUILTY of Violation #1, Violation #2, and Violation #3;

       3.      Violation #4 is DISMISSED with prejudice;

       4.      Mr. Maxwell’s Supervised Release is REVOKED

       5.      Mr. Maxwell is hereby SENTENCED to a term of incarceration of twenty-four

(24) months with a re-imposition of lifetime supervised release of under the conditions

previously imposed;

       6.      Mr. Maxwell’s ten-year restriction on internet use should restart upon his release;

       7.      The Special Condition concerning “restricted materials” involving violence,

sexual assault, and rape IS MODIFIED to read, “You must not possess, view, listen to, or go to

locations where any form of pornography, sexually stimulating performances, or sexually

oriented material, items, or services are available”;

       8.      The Court RECOMMENDS to the Bureau of Prisons that Mr. Maxwell serve his

term of imprisonment at a facility in either Marion, Illinois, or Tucson, Arizona; and

       9.      Judgment shall enter promptly.




                                                  6
This the 28th day of August, 2019.




                                     7
